DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9, 10 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen et al. (“Cohen”; 6,454,806).
Regarding claim 1, Cohen discloses a spinal spacer 10 (Fig. 1) comprising: 
(a) a first portion 2 of a modular spacer 2, 3, the first portion having an upper surface, a lower surface, and an outer surface; and (b) a second portion 3 of the modular spacer 2, 3, the second portion having an upper surface (bone engaging surface) an opposite lower surface, and an outer surface (it is noted that any surface can be deemed “upper” depending for example on the orientation of the implant or patient, preferred nomenclature, etc.), wherein the first portion is selectively engageable with the second portion via cam surfaces 25, wherein the first portion and the second portion each define an internal cavity (Figs. 1 and 2) extending from the respective upper surface (outer bone engaging surface) to the respective lower surface (cam surface 25).  
Regarding claim 2, the first and second portions include a plurality of outer apertures 10.  
Regarding claim 3, the first and second portions include a plurality of inner apertures defined by an inner surface of an internal cavity defined by the modular spacer (see Fig. A, below).


    PNG
    media_image1.png
    442
    752
    media_image1.png
    Greyscale

Fig. A



Regarding claim 4, a plurality of fluid passages defined by the modular spacer and connecting each respective outer aperture to a corresponding inner aperture such that fluid communicates from the plurality of outer apertures, through the plurality of fluid passages, and into the internal cavity defined by the modular spacer (see Fig. A, above).  
Regarding claims 5 and 6, the spacer includes a conduit, e.g. 8, capable of receiving any desired instrument such as a suction device of an appropriate size. 
Regarding claim 7, the first portion is operably configured to mate with the second portion such that a customized modular spacer is formed (Fig. 4).  
Regarding claim 9, the identified upper surface of the first and second portions 2, 3 includes an interface 11 that facilitates attachment to bone.  
Regarding claim 10, the modular spacer provides zero profile spinal fusion as the perimeter does not extend beyond the extent of the vertebrae (Figs. 3 and 4).  
Regarding claim 13, the first and second portions include attachment members 26 such that the portions are interlocked (e.g., with respect to translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (“Cohen”; 6,454,806) in view of Biedermann et al. (“Biedermann”; 2009/0030520).
Cohen teaches the claimed invention except for a fastener to attach the modular spacer to an anatomical structure. 
Biedermann teaches that a vertebral spacer can utilize a fastener, e.g. screw 30a. The fasteners secure the spacer to the vertebrae and prevent it from shifting or coming out.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the spacer of Cohen with screws, in view of Biedermann, to secure the spacer in desired configuration and prevent it from shifting or coming out.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,517,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the application claims and the patent claims is that the patent claims include more elements and are more specific (e.g., setting forth the fluid passage(s) in independent claims 1, 15 and 19). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. It is noted that claims 1-20 of the application and the subject matter thereof directly correspond in ascending numerical order with claims 1-20 of the issued patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773